******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. MICHAEL MCCLEAN
               (AC 37380)
                  Lavine, Alvord and Beach, Js.*
      Reconsidered April 13—officially released May 9, 2017**

  (Appeal from Superior Court, judicial district of
Hartford, Clifford, J. [judgment]; Alexander, J. [motion
                       to correct].)
  Heather Clark, assigned counsel, for the appellant
(defendant).
  Melissa Patterson, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and Michele C. Lukban and John F. Fahey, senior
assistant state’s attorneys, for the appellee (state).
                                  Opinion

   PER CURIAM. This court originally issued its deci-
sion in the present case on August 23, 2016. See State
v. McClean, 167 Conn. App. 781, 144 A.3d 490 (2016),
petition for cert. filed (Conn. September 12, 2016) (No.
160155). In our decision, we concluded that the form
of the trial court’s judgment was improper and
remanded the case ‘‘with direction to render judgment
denying the defendant’s motion to correct an illegal
sentence.’’ Id., 786.
   Several months later, our Supreme Court issued its
decision in State v. Delgado, 323 Conn. 801, 151 A.3d
345 (2016), and thereafter, on February 7, 2017, issued
the following order. ‘‘No action is taken on the defen-
dant-appellant [Michael McClean’s] petition for certifi-
cation to appeal filed September 12, 2016, at this time.
It is hereby ordered, sua sponte, that the Appellate
Court’s decision in State v. Michael McClean, 167 [Conn.
App.] 781 (2016), is remanded to that court with direc-
tion to reconsider its ruling that the trial court did
have jurisdiction over the motion to correct an illegal
sentence in light of our holding in State v. Delgado, 323
Conn. 801 (2016), and State v. Boyd, 323 Conn. 816 [151
A.3d 355] (2016).’’
  Upon reconsideration, we are constrained by Delgado
to conclude that the trial court properly dismissed the
defendant’s motion to correct an illegal sentence and
that its judgment should be affirmed. See State v. Del-
gado, supra, 323 Conn. 801.
  The trial court’s dismissal of the defendant’s motion
to correct an illegal sentence is affirmed.
   * The listing of judges reflects their seniority status on this court as of
the date of reconsideration.
   ** This case was originally decided on August 23, 2016, by the same three
member panel of this court. Thereafter, our Supreme Court, sua sponte,
directed this court to ‘‘reconsider its ruling that the trial court did have
jurisdiction over the motion to correct an illegal sentence in light of our
holding in State v. Delgado, 323 Conn. 801 [151 A.3d 345] (2016), and State
v. Boyd, 323 Conn. 816 [151 A.3d 355] (2016).’’